Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 29, 2011 relating to the financial statements and financial statement schedule, which appears in the Remark Media, Inc. and subsidiaries (formerly HSW International Inc.) Annual Report on Form 10-K for the year ended December 31, 2011. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Atlanta, Georgia March 22, 2012
